O’Malley, J.
The action is in equity and in its essence one for the specific performance of a contract to convey real property. The complaint was dismissed apparently upon the sole ground that it failed to allege that the plaintiff had no adequate remedy at law.
But such allegation is not essential in an action of the character here disclosed. The pleading itself is sufficient to show that the plaintiff has no adequate remedy, or not one, at least, which may *343be full, adequate and perfect. (Baumann v. Pinckney, 138 N. Y. 604, 612; International Paper Co. v. Hudson River Water Power Company, 92 App. Div. 56, 68; Jones v. Barnes, 105 id. 287, 291; Pom. Spec. Perf. Cont. [3d ed.] § 10; 36 Cyc. 774.)
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Dowling, P. J., Merrell, Finch and Proskauer, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.